Exhibit 10.22 SHARED SERVICES AGREEMENT This SHARED SERVICES AGREEMENT (this “Agreement”), dated as of November6, 2015 but effective as of August1, 2015, is by and between NantWorks, LLC, a Delaware limited liability company (“NantWorks”), and NantKwest, Inc., a Delaware corporation (the “Company”).Each of NantWorks and the Company is sometimes referred to as a “Party” and collectively are sometimes referred to as the “Parties.”In consideration of the mutual promises and covenants set forth herein, and other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the Parties hereby agree as follows: ARTICLE IDEFINITIONS In addition to terms defined elsewhere in this Agreement, the following terms shall have the following meanings: “Affiliate” means, with respect to any person, any other person, directly or indirectly, through one or more intermediaries, controlling, controlled by, or under common control with such Person.The term “control,” as used in the immediately preceding sentence means, with respect to any person, the possession, directly or indirectly, of the power to direct or cause the direction of the management or policies of the controlled person. “Intellectual Property” means all patents, patent applications, trademarks, trademark applications, service marks, service mark applications, trade names, copyrights, trade secrets, domain names, mask works, information and proprietary rights and processes, similar or other intellectual property rights, subject matter of any of the foregoing, tangible embodiments of any of the foregoing, licenses in to and under any of the foregoing. ARTICLE IIAgreement To Provide and Accept Services Section 2.01.Provision of Services.On the terms and subject to the conditions contained in this Agreement, NantWorks shall provide, or shall cause its Affiliates or third parties designated by it (such designated Affiliates and third parties (other than the Company or its subsidiareis), together with NantWorks, referred to singly as a “Service Provider” and collectively as the “Service Providers”) to provide, to the Company (and/or one or more of the Company’s subsidiaries, as applicable, referred to singly as a “Receiving Party” and collectively, together with the Company, as the “Receiving Parties”) the services listed on ScheduleA attached hereto (each, a “Service” and, collectively, the “Services”). NantWorks shall make in its sole discretion any decisions as to which of the Service Providers (including the decisions to use reasonably qualified third parties who are not Affiliates of NantWorks) shall provide the Services. NantWorks shall be responsible for the acts and omissions of the Service Providers.Each Service shall be provided and accepted in accordance with the terms, limitations and conditions set forth in this Agreement.
